Case: 19-51177     Document: 00515550701         Page: 1     Date Filed: 09/02/2020




            United States Court of Appeals
                 for the Fifth Circuit                                United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                No. 19-51177                         September 2, 2020
                              Summary Calendar                          Lyle W. Cayce
                                                                             Clerk

 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Eduardo Resendiz-Rico,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:19-CR-1913-1


 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
        Eduardo Resendiz-Rico appeals the below-guidelines, 24-month
 sentence imposed following his guilty plea conviction for illegally reentering
 the United States after removal, in violation of 8 U.S.C. § 1326. He argues
 that his sentence was imposed under an unconstitutional sentencing


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51177      Document: 00515550701          Page: 2     Date Filed: 09/02/2020




                                   No. 19-51177


 provision because § 1326(b) permits a defendant’s sentence to be enhanced
 even if the fact of a prior conviction is not alleged in the indictment and
 proved beyond a reasonable doubt. He correctly concedes that his claim is
 foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
 raises the issue to preserve it for further possible review. See United States v.
 Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
 492 F.3d 624, 625-26 (5th Cir. 2007).
        The Government has filed an unopposed motion for summary
 affirmance and, alternatively, seeks an extension of time to file its brief.
 Because the issue is foreclosed, summary affirmance is appropriate. See
 Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
        Accordingly, the Government’s motion for summary affirmance is
 GRANTED, the Government’s alternative motion for an extension of time
 to file a brief is DENIED AS MOOT, and the judgment of the district court
 is AFFIRMED.




                                         2